Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 5, 2019

                                      No. 04-18-00747-CV

                         Marcelo GALVAN Jr. and Analicia R. Galvan,
                                      Appellants

                                                v.

         Cledson Macedo de CARVALHO, Kristina Carvalho and Jagaland Co., LLC,
                                   Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVH001835-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        On January 18, 2019, we reinstated this appeal and ordered the trial court clerk to file a
supplemental clerk’s record containing the omitted pleadings from the original cause of action
(Cause No. 2016-CVF-003081-D1) up until the date of severance. The supplemental clerk’s
record has been filed. Accordingly, the appellants’ brief is due within thirty days from the date
of this order.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court